EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory J. Gorrie on 12/21/2021.

The application has been amended as follows: 
IN THE CLAIMS:
Claims 11, 17, 19 and 20 have been amended as follows:
11. (Currently Amended) A satellite transceiver configurable for inter-satellite communication and configurable for satellite to ground communication, the satellite transceiver comprising: 
an aperture; 
a micro-electromechanical (MEM) micro-mirror array (MMA) (MEM-MMA) beamsteering device configured to steer a transmit beam of encoded optical data over a field-of-view (FOV); and 
coarse steering optics comprising a stack of multi-wavelength polarized gratings configured to extend a field-of-regard (FOR) of the MEM-MMA beamsteering device relative to the FOV of the MEM-MMA beamsteering device, 

a beam splitter configured, during the transmit mode of operation of the satellite transceiver, to receive the transmit beam of encoded optical data along a transmit path of the satellite transceiver and to direct the transmit beam of encoded optical data to the coarse steering optics, 
wherein during a receive mode of operation of the satellite transceiver, the beam splitter is configured to receive a received beam of encoded optical data from the another satellite transceiver through the aperture and direct the received beam of encoded optical data along a receive path, the receive path being distinct from the transmit path; 
control circuitry configured to switch operation of the satellite transceiver from the transmit mode to the receive mode at an expiration of a duration of the transmit mode; 
an optical sensor positioned along the receive path to collect the received beam of encoded optical data; and 
an optical focusing element positioned in the receive path and configured to focus the received beam of encoded optical data onto the optical sensor, 
wherein the MEM-MMA beamsteering device comprises one or more of individual mirror elements, each of the mirror elements controllable by the control circuitry to steer the transmit beam of encoded optical data over the field of view, 

wherein the control circuitry is configurable to control the individual mirror elements or groups of the individual mirror elements to steer each individual beam over the FOV in a different direction..  
 
17. (Currently Amended) The satellite transceiver of claim 16 wherein the aperture, the MEM-MMA beamsteering device, the coarse steering optics, the beam splitter, the optical sensor and the optical focusing element, [[the]] an optical source, [[the]] a quarter-wave plate and the control circuitry are configured to steer, transmit and receive, detect encoded optical data at an angle based on a handedness of circular polarization and estimate a trajectory of the satellite transceiver by transmitting and receiving encoded optical data of multiple optical wavelengths.  

19. (Currently Amended) A satellite transceiver configurable for inter-satellite communication and configurable for satellite to ground communication, the satellite transceiver comprising: 
an aperture; 
a micro-electromechanical (MEM) micro-mirror array (MMA) (MEM-MMA) beamsteering device configured to steer a transmit beam of encoded optical data over a field-of-view (FOV); and 

wherein during a transmit mode of operation of the satellite transceiver, the coarse steering optics are positioned to transmit the transmit beam of encoded optical data through the aperture in a direction of a location of another satellite transceiver, the location of the another satellite transceiver based on ephemeris information received at the satellite transceiver; 
a beam splitter configured, during the transmit mode of operation of the satellite transceiver, to receive the transmit beam of encoded optical data along a transmit path of the satellite transceiver and to direct the transmit beam of encoded optical data to the coarse steering optics, 
wherein during a receive mode of operation of the satellite transceiver, the beam splitter is configured to receive a received beam of encoded optical data from the another satellite transceiver through the aperture and direct the received beam of encoded optical data along a receive path, the receive path being distinct from the transmit path; 
control circuitry configured to switch operation of the satellite transceiver from the transmit mode to the receive mode at an expiration of a duration of the transmit mode; 
an optical sensor positioned along the receive path to collect the received beam of encoded optical data; and 
an optical focusing element positioned in the receive path and configured to focus the received beam of encoded optical data onto the optical sensor, 

wherein heights of the individual mirror elements of the MEM-MMA beamsteering device are controlled to compensate for atmospheric distortion, 
wherein the control circuitry configures the MEM-MMA beamsteering device to steer the transmit beam of encoded optical data over the field of view and to control the heights of the individual mirror elements to compensate for the atmospheric distortion, 
wherein the aperture, the MEM-MMA beamsteering device, the coarse steering optics, the beam splitter, the optical sensor and the optical focusing element, [[the]] an optical source, [[the]] a quarter-wave plate and the control circuitry are configured to steer, transmit and receive, detect encoded optical data at an angle based on a handedness of circular polarization and estimate a trajectory of the satellite transceiver by transmitting and receiving encoded optical data of multiple optical wavelengths, 
wherein the transmit and receive beams of encoded optical data comprise multiple wavelengths and are configured to be transmitted and received simultaneously, 
wherein the optical source configured to generate beams of encoded optical data at multiple wavelengths, 
wherein the transmit beam comprises a plurality of individual beams of encoded optical data, each individual beam comprising a single wavelength, 
wherein the control circuitry is configured to control the individual mirror elements or groups of the individual mirror elements to steer each individual beam over the field of view in a different direction, and 


20. (Currently Amended) A method performed by a satellite transceiver for multi-wavelength inter-satellite communication and for multi-wavelength satellite to ground communication, the method comprising:
 steering a multi-wavelength beam of encoded optical data over a field-of-view (FOV) with a micro-electromechanical (MEM) micro-mirror array (MMA) (MEM-MMA), the multi-wavelength beam comprising a range of wavelengths; 
configuring coarse steering optics to extend a field-of-regard (FOR) of the MEM-MMA relative to the FOV for transmission of the multi-wavelength beam of encoded optical data through an aperture, wherein the coarse steering optics comprising a stack of multi-wavelength polarized gratings; 
generating signalling to control the coarse steering optics for transmission of the multi-wavelength beam at a deflection angle through the aperture; and 
generating signalling to control the MEM-MMA to steer the multi-wavelength beam over the FOV for fine steering of the beam within the aperture, 
wherein the MEM-MMA comprises a plurality of individual mirror elements, each of the mirror elements controllable to steer the beam over the FOV, 
wherein the mirror elements include a coating selected for improved reflectivity within the range of wavelengths that comprise the multi-wavelength beam, and 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        December 21, 2021